UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 05-6367



JEFFREY S. CRANK,

                                                 Plaintiff - Appellant,

          versus


LIEUTENANT   DURANT,   Kershaw    Correctional
Institution; CORRECTIONAL OFFICER COX, Kershaw
Correctional Institution; CORRECTIONAL OFFICER
PITTMAN, Kershaw Correctional Institution,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   David C. Norton, District Judge.
(CA-04-1471-DCN)


Submitted:   August 17, 2005                 Decided:   February 9, 2006


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Jeffrey S. Crank, Appellant Pro Se. Ruskin C. Foster, L. Susan
Foxworth, Matthew Penn Engen, MCCUTCHEN, BLANTON, JOHNSON &
BARNETTE, LLP, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jeffrey S. Crank appeals from the district court’s order

adopting the recommendation of the magistrate judge and dismissing

Crank’s 42 U.S.C. § 1983 (2000) complaint as frivolous under 28

U.S.C. § 1915A (2000).    Although we express no opinion regarding

the merits of Crank’s suit, we vacate the district court’s order

and remand for further proceedings.

          The magistrate judge’s recommendation was entered on

December 29, 2004.    On January 24, 2005, Crank filed a motion for

extension of time in which to file objections.            The motion was

executed on January 10, stamped by prison officials on January 20,

and postmarked January 21. The district court denied the motion as

untimely filed and did not consider Crank’s subsequently filed

objections.

          Timely    objections   were    due   by   January   19.   Under

Houston v. Lack, 487 U.S. 266, 276 (1988), Crank’s motion for

extension of time to object was deemed filed when he handed it to

prison officials for mailing.       It is unclear from the record

whether Crank’s motion was filed prior to the expiration of the

objection period.

          Thus, we vacate the district court’s order and remand for

a determination of the date Crank filed his motion to extend time.

Should the district court determine that the motion was timely

filed, it should reconsider its decision.           Again, we express no


                                 - 2 -
opinion on the merits of either the motion to extend or the

underlying suit.   We grant Crank’s motion to amend and deny his

motions for injunction and appointment of counsel.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                              VACATED AND REMANDED




                              - 3 -